Citation Nr: 9933345	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-30-643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the mid-back or thoraco-lumbar spine area, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Des Moines, Iowa, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of a shell 
fragment wound of the mid-back area.

During the pendency of this appeal, a May 1999 RO 
determination increased the  rating for the veteran's back 
disability to 20 percent, effective September 25, 1997.  
Inasmuch as the veteran has continued to express 
dissatisfaction with the rating, has otherwise not withdrawn 
his appeal, and in light of the fact that the maximum 
schedular disability rating has not been assigned to date, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board also observes that contained in the veteran's 
September 1997 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the veteran appears to have raised a new claim of 
entitlement to service-connection for a bowel dysfunction, 
secondary to his service-connected residuals of a shell 
fragment wound of the mid-back or thoraco-lumbar spine area.  
This issue is referred to the RO for appropriate action. 


REMAND

Pursuant to a November 1969 RO rating decision, the veteran 
was initially granted service connection for residuals of a 
shell fragment wound of the mid-back or thoraco-lumbar spine 
area, and assigned a 10 percent disability rating.  As 
previously noted, a May 1999 RO determination increased the 
veteran's rating for this disability to 20 percent.  The 
veteran claims that he is entitled to a disability rating in 
excess of 20 percent, essentially contending that his back 
disability is often painful and productive of significant 
limitation of function.

As this appeal arises from a claim for an increased rating, 
it is well grounded under 38 U.S.C.A. § 5107(a).  Therefore, 
VA has a duty to assist the veteran in developing his claim.  
See 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).     
The service medical records (SMRs) indicate that the veteran 
was hospitalized at the Walter Reed General Hospital, between 
July 14, 1965, and September 17, 1965, for treatment of a 
"[m]ortar wound of back."  The clinical records or summary 
of this hospitalization, which is referred to in a November 
1965 treatment record, is not in the claims file.  Aside from 
the fact that the hospitalization was for approximately two 
months, it is apparent from follow-up clinical notes that at 
least one shell fragment was surgically removed from the mid-
back region during that time.  There is also X-ray evidence 
of loss of some of the spinous processes of L-1 and L-2.  
Such findings are indicative of muscle damage.  See 38 C.F.R. 
§ 4.56.

The Board further notes that the RO has rated the veteran's 
residuals of a shell fragment wound of the mid-back or 
thoraco-lumbar spine area under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation o motion of the 
lumbar spine.  There is no indication from the rating 
decision or statement of the case issued during this appeal 
that the RO considered the rating criteria relating to muscle 
injuries.  Since the service medical records suggest that the 
veteran sustained some muscle damage as the result of the 
shell fragment wound to the mid-back area, it is the Board's 
judgment that, although Diagnostic Code 5292 is certainly 
relevant to the veteran's service-connected disability, the 
RO should consider all of the applicable rating criteria, 
including 38 C.F.R. § 4.56 (1999) and 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1999), which provide the diagnostic and 
schedular criteria for evaluating injuries affecting the 
musculature of the back. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims a copy of all of the 
documents pertaining to the veteran's 
hospitalization at the Walter Reed 
General Hospital between July 14, 1965, 
and September 17, 1965, including any 
operation report or narrative summary.

2.  The RO should then review the 
expanded record and readjudicate the 
case, by including the application of 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, 
Diagnostic Code 5320, for consideration 
of the extent of muscle damage sustained 
as the result of the inservice shell 
fragment wound, to include whether the 
veteran's residuals of a shell fragment 
wound of the mid-back or thoraco-lumbar 
spine area can be characterized as 
slight, moderate, moderately severe, or 
severe.  If another compensation 
examination is necessary in rating the 
veteran's back disability, such should be 
accomplished.

3.  If, after readjudication, the 
decision remains unfavorable to the 
veteran, he should be provided a 
supplemental statement of the case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to afford the veteran due 
process of law, and to ensure an adequate medical record for 
appellate review.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

